In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 15-1370V
                                       Filed: April 21, 2017

* * * * * * * * * * * * * * * *
WARREN FISKE,                 *
                              *                                Special Master Sanders
          Petitioner,         *
                              *                                Attorneys’ Fees and Costs;
v.                            *                                Reasonable Amount to Which
                              *                                Respondent Does Not Object.
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
* * * * * * * * * * * * * * * *

Amber D. Wilson, Maglio Christopher & Toale, PA, Washington DC, for Petitioner.
Lisa A. Watts, United States Department of Justice, Washington, DC, for Respondent.

               DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On November 12, 2015, Warren Fiske (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that as a result of an influenza (“flu”) vaccine administered on
October 21, 2014, he developed neurological injuries, including transverse myelitis (“TM”).
Decision, ECF No. 31. Special Master Hamilton-Fieldman issued a decision on the parties’
Stipulation on October 28, 2016. Id.



1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42
U.S.C. § 300aa of the Act.
        On February 2, 2017, Petitioner filed a Motion for Attorney’s Fees. Mot. Att’y’s Fees,
ECF No. 38. Petitioner requested attorneys’ fees in the amount of $15,489.80 and attorneys’
costs in the amount of $921.64, totaling $16,411.44. Id. at 1-2. In the motion for fees, Petitioner
wrote that Respondent “does not object to the overall amount sought, as it is not an unreasonable
amount to have been incurred for proceedings in this case to date.” Id. at 1. Petitioner also
stated, “Respondent’s lack of objection to the amount sought in this case should not be construed
as admission, concession, or waiver as to the hourly rates requested, the number of hours billed,
or the other litigation related costs.” Id.

       The undersigned has reviewed Petitioner’s counsel’s detailed records of time and
expenses incurred in this case, and they are reasonable. In accordance with the Vaccine Act, 42
U.S.C. § 300aa-15(e) (2012), the undersigned finds that Petitioner is entitled to attorneys’ fees
and costs. Accordingly, the undersigned hereby awards the amount of $16,411.44,3 in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Amber D.
Wilson, of Maglio Christopher and Toale, PA. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court shall enter judgment in accordance
herewith.4


       IT IS SO ORDERED.

                                                     /s/Herbrina D. Sanders
                                                     Herbrina D. Sanders
                                                     Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).

                                                 2